DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 3/15/2021. The amendments filed on 3/15/2021 are entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8-10, 12, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bettinardi et al., (“Detection and compensation of organ/lesion motion using 4D-PET/CT respiratory gated acquisition techniques”, Radiotherapy and Oncology. Vol 96, 2010. P. 311-316) hereinafter Bettinardi, in view of Jaffray et al. (U.S. Pub. No. 20090116719) hereinafter Jaffray, in further view of Schleyer, P., et al. (“Retrospective data-driven respiratory gating for PET/CT,” Phys. Med. Biology. Vol 54, 2009. P. 1935-1950) hereinafter Schleyer. 

A method for matching a non-gated computed tomography (CT) scan data, acquired during free breathing by a patient, to an emission scan (abstract, page 312, RG 4D-PET/CT: technical aspects, Paragraph 1, the essential tools required to perform 4D PET/CT studies), the method comprising the steps of: 
(a) simultaneously recording the patient's respiratory waveform and performing a non-gated CT scan of the patient, wherein the recorded respiratory waveform represents a first respiratory waveform and the non-gated CT scan generating a set of axial slice CT images (page 312, col 2, paragraph 3, “respiratory monitoring systems during both 4D-CT and 4D-PET”; page 312, RG 4D-PET/CT acquisition and processing protocols, paragraph 1, lines 1-7, the retrospective mode is considered to be a non-gated CT scan recorded with the respiratory waveform; pages 312-313, 4D-CT, paragraphs 3-6, the retrospective 4D-CT mode collects acquisition of data over a complete breathing cycle without gating to a particular respiratory phase); 
(b) simultaneously recording the patient's respiratory waveform and performing an emission scan of the patient, wherein the recorded respiratory waveform represents a second respiratory waveform and the emission scan generating a set of emission scan images (page 312, col 2, paragraph 3, “respiratory monitoring systems during both 4D-CT and 4D-PET”; page 312, RG 4D-PET/CT acquisition and processing protocols, paragraph 1, lines 1-7, either the prospective or retrospective mode is considered equivalent to the claim limitation for the emission scan; page 313, col 1, 4D-PET, paragraphs 1-5, both the prospective and retrospective PET scanning methods include simultaneous recording of the respiratory waveform with imaging); 
-313, 4D-CT, paragraphs 3-6, the retrospective 4D-CT mode includes associating the acquired images are sorted in a number of phases with respect to the breathing cycle; page 313, col 1, Gating Schemes, paragraphs 1-3; the gating schemes with respect to time/phase or amplitude sorting are implemented after image acquisition); and 
(d) matching each of the axial slice CT image to an emission scan image that is associated with the same respiration phase interval or amplitude interval as the corresponding CT scan-matched respiration phase interval or amplitude interval (page 313, col 1, 4D-PET, paragraphs 3-5, the 4D-PET raw data is processed and reconstructed into data sets that match the phases of the 4D-CT study; page 313, Gating Schemes, paragraphs 1-3, the gating schemes indicate the matching of phrase intervals between both scanned images; page 314, col 1, 4D-PET, paragraphs 1 and 2, note that the phases for the 4D-CT and the 4D-PET must be the same).
Wherein matching each of the axial slice CT images to the emission scan image comprises:
Generating gated emission images from the second waveform and emission scan data (page 313, col 1, 4D-PET, the 4D-PET data is recorded with spatial and temporal information with breathing cycle data used to process into phases; page 313, Gating Schemes, paragraphs 1-3, the gating schemes indicate generating gated PET 4D-PET, paragraphs 1 and 2,); and 
Matching the gated emission images to the axial slice CT images by comparing each of the gated emission images to each respiratory waveform in the axial CT slice in a z-axis (page 313, Gating Schemes, paragraphs 1-3, the gating schemes indicate the matching of phrase intervals between both scanned images; page 314, col 1, 4D-PET, paragraphs 1 and 2, note that the phases for the 4D-CT and the 4D-PET must be the same; The sorting and binning of the gating scheme for corresponding 4D-PET/CT datasets is considered to be matching gated emission images (PET scans) with the CT scans and both of these datasets are matched based on phase data from the corresponding respiration waveforms. The use of axial CT scans (page 313, col 1, paragraphs 1-3) indicates the CT scans are at varying z-axis positions. Note the 112(b) rejection above for this limitation.). 
Primary reference Bettinardi fails to teach:
Wherein each of the axial slice CT images is uniquely associated with the corresponding respiration phase interval or the amplitude interval; 
However, the analogous art of Jaffray of an imaging scanner system with respiratory tracking system (abstract) teaches:
Wherein each of the axial slice CT images is uniquely associated with the corresponding respiration phase interval or the amplitude interval ([0024]; [0025]; [0029]; [0030], a respiration phase is assigned to each acquired image; [0037], the motion of position of the marker 40 is correlated with respiratory cycle to derive the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined CT/PET imaging respiratory matching system of Bettinardi to incorporate the unique association between an axial slice CT image and a corresponding phase interval as taught by Jaffray because associating an axial slice CT image with a single (or unique) respiration phase interval speeds up the imaging process and reduces the radiation dose delivered to the patient with a CT scanner. 
Primary reference Bettinardi further fails to teach:
(e) forming gated emission sinograms (s, phi, z, theta, gate)
(f) reconstructing the gated emission sinograms to form images (x, y, z, gate)
(g) at each axial slice, selecting an emission gate that matches the CT scan-matched respiration phase interval or amplitude interval acquired at position z in the CT scan, thereby forming images (x,v,z)
However, the analogous art of Schleyer of retrospective data-driven respiratory gating for PET/CT (abstract) teaches:
(e) forming gated emission sinograms (s, phi, z, theta, gate) (page 1937-1938, 2.1 PET data-driven gating technique, The 4D sinogram p(r, z, theta, t) is considered to be the raw emission sinogram before forming the gated sinogram as claimed. The section further discusses phases and frequencies of the respiration motion characteristics and on page 1939, section 2.1.2 Binning, the sinogram is divided into amplitude divisions (gates) with a sinogram bin created for each amplitude division. This 2.3 Patient acquisition, for further description of the PET scanning protocols used to generate sinograms; see also figure 7 for visualized “gate sorted” z positions of a center of mass in a PET image); 
(f) reconstructing the gated emission sinograms to form images (x, y, z, gate) (page 1942, 2.3 Patient Acquisition,  “PET images were acquired over a 15.4 cm axial field of view, in 2D, for 5 min, and in listmode. Sinogram data were analyzed using a temporal period of 100 ms.”; page 1943, Results, see figure 3 and 4 for fused PET and CT images which include the images (x, y, z, gate) of the reconstructed emission sinograms for the PET images; see figure 7 that shows a center of mass within a volume of interest along a z-axis for emission images gated with an RPM signal and the data-driven signal of the journal’s method; pages 1948-1949 discuss further reconstruction of PET data to form PET images for the combined PET/CT system); and 
(g) at each axial slice, selecting an emission gate that matches the CT scan-matched respiration phase interval or amplitude interval acquired at position z in the CT scan, thereby forming images (x,v,z) (page 1942, 2.3 Patient acquisition, CT and PET images with corresponding frames; 2.4 Parameter selection; pages 1943-1947, Results, the matched bins of CT images and PET images with fused images are considered to be matched selected emission gates with the CT phase interval. These corresponding Binning and 2.2.2 Binning) which corresponds to an “amplitude interval” and the specific slices are at position z in either scan; figure 3 and 4, fused PET and CT images with matching emission gates (bins) for the CT scan and PET scan at given z locations along the scan plane; pages 1948-1949 further discuss the features of gating for the matching reconstructed CT/PET images).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined CT/PET imaging respiratory matching system of Bettinardi and Jaffray to incorporate the gate sorted emissions sinograms and images and phase matched fused images as taught by Schleyer because configuring the PET component of the processing to be performed in sinogram space removes the requirement to reconstruct large numbers of dynamic PET volumes (page 1937, lines 3-5). 
Regarding claim 3, the combined references of Bettinardi, Jaffray, and Schleyer teach all of the limitations of claim 1. Primary reference Bettinardi further teaches: 
wherein the step (c) comprises associating each axial slice CT image with the respiration phase interval or amplitude interval, on the first respiratory waveform, that corresponds to the position z of the axial slice CT image (page 312, col 2, 4D-CT, paragraphs 3-6, the retrospective 4D-CT techniques associate the phase intervals of the patient’s breathing cycle with the CT images, furthermore this process occurs at each table position, which is considered to be a z position of the axial slice CT image as it is anatomically inferior to superior; page 313, col 1, Gating Schemes, paragraphs 1-3; page 313, col 2, 4D-CT, paragraphs 1-7).

wherein the recording of the respiratory waveform comprises using a strain gauge or an optical tracking device (page 312, col 1, Respiratory Monitoring System, paragraph 2, lines 8-15, strain-gauge belt or opto-electronic system).
Regarding claim 9, the combined references of Bettinardi, Jaffray, and Schleyer teach all of the limitations of claim 1. Primary reference Bettinardi further teaches:
wherein the recording of the respiratory waveform comprises using triggers (page 312, col 2, paragraph 3, steps (iii) and (iv)).
Regarding claim 10, primary reference Bettinardi teaches:
A machine-readable storage medium, tangibly embodying a program of instructions executable by a processor to cause the processor to perform operations for matching a non-gated computed tomography (CT) scan data, acquired during free breathing by a patient, to an emission scan (abstract, page 312, RG 4D-PET/CT: technical aspects, Paragraph 1, the essential tools required to perfrom 4D PET/CT studies), the operations comprising: 
(a) simultaneously recording the patient's respiratory waveform and performing a non-gated CT scan of the patient, wherein the recorded respiratory waveform represents a first respiratory waveform and the non-gated CT scan generating a set of axial slice CT images (page 312, col 2, paragraph 3, “respiratory monitoring systems during both 4D-CT and 4D-PET”; page 312, RG 4D-PET/CT acquisition and processing protocols, paragraph 1, lines 1-7, the retrospective mode is considered to be a non-gated CT scan recorded with the respiratory waveform; pages 312-313, 4D-CT, 
(b) simultaneously recording the patient's respiratory waveform and performing an emission scan of the patient, wherein the recorded respiratory waveform represents a second respiratory waveform and the emission scan generating a set of emission scan images (page 312, col 2, paragraph 3, “respiratory monitoring systems during both 4D-CT and 4D-PET”; page 312, RG 4D-PET/CT acquisition and processing protocols, paragraph 1, lines 1-7, either the prospective or retrospective mode is considered equivalent to the claim limitation for the emission scan; page 313, col 1, 4D-PET, paragraphs 1-5, both the prospective and retrospective PET scanning methods include simultaneous recording of the respiratory waveform with imaging); 
(c) associating each of the axial slice CT images with a corresponding respiration phase interval or an amplitude interval on the first respiratory waveform, thus resulting in a plurality of CT scan-matched respiration phase intervals or amplitude intervals (pages 312-313, 4D-CT, paragraphs 3-6, the retrospective 4D-CT mode includes associating the acquired images are sorted in a number of phases with respect to the breathing cycle; page 313, col 1, Gating Schemes, paragraphs 1-3; the gating schemes with respect to time/phase or amplitude sorting are implemented after image acquisition); and 
(d) matching each of the axial slice CT image to an emission scan image that is associated with the same respiration phase interval or amplitude interval as the corresponding CT scan-matched respiration phase interval or amplitude interval (page 313, col 1, 4D-PET, paragraphs 3-5, the 4D-PET raw data is processed and Gating Schemes, paragraphs 1-3, the gating schemes indicate the matching of phrase intervals between both scanned images; page 314, col 1, 4D-PET, paragraphs 1 and 2, note that the phases for the 4D-CT and the 4D-PET must be the same).
Wherein matching each of the axial slice CT images to the emission scan image comprises:
Primary reference Bettinardi fails to teach:
Wherein each of the axial slice CT images is uniquely associated with the corresponding respiration phase interval or the amplitude interval
However, the analogous art of Jaffray of an imaging scanner system with respiratory tracking system (abstract) teaches:
Wherein each of the axial slice CT images is uniquely associated with the corresponding respiration phase interval or the amplitude interval [0024]; [0025]; [0029]; [0030], a respiration phase is assigned to each acquired image; [0037], the motion of position of the marker 40 is correlated with respiratory cycle to derive the respiration phase of the subject at the time each image (image slice) was acquired; [0040]; [0042]; [0043]; [0044]; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined CT/PET imaging respiratory matching system of Bettinardi to incorporate the unique association between an axial slice CT image and a corresponding phase interval as taught by Jaffray because associating an axial slice CT image with a single (or unique) respiration phase 
Primary reference Bettinardi further fails to teach:
(e) forming gated emission sinograms (s, phi, z, theta, gate)
(f) reconstructing the gated emission sinograms to form images (x, y, z, gate)
(g) at each axial slice, selecting an emission gate that matches the CT scan-matched respiration phase interval or amplitude interval acquired at position z in the CT scan, thereby forming images (x,v,z)
However, the analogous art of Schleyer of retrospective data-driven respiratory gating for PET/CT (abstract) teaches:
(e) forming gated emission sinograms (s, phi, z, theta, gate) (page 1937-1938, 2.1 PET data-driven gating technique, The 4D sinogram p(r, z, theta, t) is considered to be the raw emission sinogram before forming the gated sinogram as claimed. The section further discusses phases and frequencies of the respiration motion characteristics and on page 1939, section 2.1.2 Binning, the sinogram is divided into amplitude divisions (gates) with a sinogram bin created for each amplitude division. This binning retrospective gating is considered to be the “gate” variable of the gated emission sinograms (s, phi, z, theta, gate) when the sinogram is sorted into the proper bins/gates. Note that the reference teaches to a data driven technique, but also to a standard real-time position management (RPM) respiratory gating system with respiratory signals extracted from both methods; see also page 1942, 2.3 Patient acquisition, for further description of the PET scanning protocols used to generate 
(f) reconstructing the gated emission sinograms to form images (x, y, z, gate) (page 1942, 2.3 Patient Acquisition,  “PET images were acquired over a 15.4 cm axial field of view, in 2D, for 5 min, and in listmode. Sinogram data were analyzed using a temporal period of 100 ms.”; page 1943, Results, see figure 3 and 4 for fused PET and CT images which include the images (x, y, z, gate) of the reconstructed emission sinograms for the PET images; see figure 7 that shows a center of mass within a volume of interest along a z-axis for emission images gated with an RPM signal and the data-driven signal of the journal’s method; pages 1948-1949 discuss further reconstruction of PET data to form PET images for the combined PET/CT system); and 
(g) at each axial slice, selecting an emission gate that matches the CT scan-matched respiration phase interval or amplitude interval acquired at position z in the CT scan, thereby forming images (x,v,z) (page 1942, 2.3 Patient acquisition, CT and PET images with corresponding frames; 2.4 Parameter selection; pages 1943-1947, Results, the matched bins of CT images and PET images with fused images are considered to be matched selected emission gates with the CT phase interval. These corresponding bins are “amplitude binned” (see 2.1.2 Binning and 2.2.2 Binning) which corresponds to an “amplitude interval” and the specific slices are at position z in either scan; figure 3 and 4, fused PET and CT images with matching emission gates (bins) for the CT scan and PET scan at given z locations along the scan plane; pages 1948-1949 further discuss the features of gating for the matching reconstructed CT/PET images).

Regarding claim 12, the combined references of Bettinardi, Jaffray, and Schleyer teach all of the limitations of claim 10. Primary reference Bettinardi further teaches:
wherein the step (c) comprises: 
associating each axial slice CT image with the respiration phase interval or amplitude interval, on the first respiratory waveform, that corresponds to the position z of the axial slice CT image (page 312, col 2, 4D-CT, paragraphs 3-6, the retrospective 4D-CT techniques associate the phase intervals of the patient’s breathing cycle with the CT images, furthermore this process occurs at each table position, which is considered to be a z position of the axial slice CT image as it is anatomically inferior to superior; page 313, col 1, Gating Schemes, paragraphs 1-3; page 313, col 2, 4D-CT, paragraphs 1-7).
Regarding claim 17, the combined references of Bettinardi, Jaffray, and Schleyer teach all of the limitations of claim 10. Primary reference Bettinardi further teaches:
wherein the recording of the respiratory waveform comprises using a strain gauge or an optical tracking device (page 312, col 1, Respiratory Monitoring System, paragraph 2, lines 8-15, strain-gauge belt or opto-electronic system).

wherein the recording of the respiratory waveform comprises using triggers (page 312, col 2, paragraph 3, steps (iii) and (iv)).
Claims 2, 5-7, 11, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bettinardi, in view of Jaffray, in further view of Schleyer as applied to claims 1 or 10 above, and further in view of Noshi et al. (U.S. Pub. No. 20140328455) hereinafter Noshi. 
Regarding claim 2, the combined references of Bettinardi, Jaffray, and Schleyer teach all of the limitations of claim 1. Primary reference Bettinardi further teaches:
the emission scan is positron emission tomography (PET) or single-photon emission computed tomography (SPECT) (page 312, col 1, RG 4D-PET/CT: technical aspects, paragraphs 1-2, integrated PET/CT system).
Primary reference Bettinardi fails to teach:
wherein the CT scan is spiral CT scan and
However, the analogous art of Noshi of a diagnostic imaging apparatus for combined CT-PET imaging (abstract, paragraph [0032]) teaches:
wherein the CT scan is spiral CT scan and (paragraph [0039], lines 1-13)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined CT/PET imaging respiratory matching system of Bettinardi, Jaffray, and Schleyer to incorporate the spiral CT scan as taught by Noshi because the use of a continuous scanning method enables faster more detailed scans (paragraph [0039], lines 1-13). 

wherein the step (g) comprises: 
identifying a plurality of respiration phase intervals or amplitude intervals on the second respiratory waveform that correspond to the plurality of CT scan-matched respiration phase intervals or amplitude intervals, thus resulting in a plurality of PET scan-matched respiration phases (page 313, col 1, 4D-PET, paragraphs 3-5, the 4D-PET raw data is processed and reconstructed into data sets that match the phases of the 4D-CT study; page 313, Gating Schemes, paragraphs 1-3, the gating schemes indicate the matching of phrase intervals between both scanned images; page 314, col 1, 4D-PET, paragraphs 1 and 2, note that the phases for the 4D-CT and the 4D-PET must be the same); and 
identifying, among the set of PET scan images, those PET scan images corresponding to the plurality of PET scan-matched respiration phase intervals or amplitude intervals, thereby the PET scan images are matched to the attenuation and anatomy information in the axial slice CT images (page 314, col 1, RG 4d_PET/CT: clinical indications, paragraphs 1 and 2; page 314, col 2, Target definition in radiation therapy planning, paragraphs 1-4; figure 1, the target region information obtained in the phased PET images are used to determine the PTV (planning target volume) and this relevant clinical information is matched to the anatomy information in the CT images).

wherein the step (d) is based on: 
(h) forming one PET sinogram (s, phi, z, theta) that selects PET data that matches the CT scan-matched respiration phase acquired at position z in the CT scan
(i) reconstructing the PET sinogram to form images (x,y,z)
However, the analogous art of Schleyer of retrospective data-driven respiratory gating for PET/CT (abstract) teaches:
wherein the step (d) is based on: 
(h) forming one PET sinogram (s, phi, z, theta) that selects PET data that matches the CT scan-matched respiration phase acquired at position z in the CT scan (page 1937-1938, 2.1 PET data-driven gating technique, The 4D sinogram p(r, z, theta, t) is considered to be the raw emission sinogram before forming the gated sinogram that corresponds to a CT scan-matched respiration phase. The section further discusses phases and frequencies of the respiration motion characteristics and on page 1939, section 2.1.2 Binning; page 1942, 2.3 Patient acquisition, for further description of the PET scanning protocols used to generate sinograms; see also figure 7 for visualized “gate sorted” z positions of a center of mass in a PET image; page 1943, Results, see figure 3 and 4 for fused PET and CT images which include the images (x, y, z) of the reconstructed emission sinograms for the PET images; see figure 7 that shows a center of mass within a volume of interest along a z-axis for emission images gated with an RPM signal and the data-driven signal of the journal’s method;)
2.3 Patient Acquisition,  “PET images were acquired over a 15.4 cm axial field of view, in 2D, for 5 min, and in listmode. Sinogram data were analyzed using a temporal period of 100 ms.”; page 1943, Results, see figure 3 and 4 for fused PET and CT images which include the images (x, y, z, gate) of the reconstructed emission sinograms for the PET images; see figure 7 that shows a center of mass within a volume of interest along a z-axis for emission images gated with an RPM signal and the data-driven signal of the journal’s method; pages 1948-1949 discuss further reconstruction of PET data to form PET images for the combined PET/CT system)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined CT/PET imaging respiratory matching system of Bettinardi, Jaffray, Schleyer, and Noshi to incorporate t sinograms matched with a CT scan phase as taught by Schleyer because configuring the PET component of the processing to be performed in sinogram space removes the requirement to reconstruct large numbers of dynamic PET volumes (page 1937, lines 3-5). 
Regarding claim 7, the combined references of Bettinardi, Jaffray, Schleyer, and Noshi teach all of the limitations of claim 6. Primary reference Bettinardi further teaches:
identifying a plurality of respiration phase intervals or amplitude intervals on the second respiratory waveform that correspond to the plurality of CT scan-matched respiration phase intervals or amplitude intervals, thus resulting in a plurality of PET scan-matched respiration phase intervals or amplitude intervals (page 313, col 1, 4D-PET, paragraphs 3-5, the 4D-PET raw data is processed and reconstructed into data Gating Schemes, paragraphs 1-3, the gating schemes indicate the matching of phrase intervals between both scanned images; page 314, col 1, 4D-PET, paragraphs 1 and 2, note that the phases for the 4D-CT and the 4D-PET must be the same); and 
identifying, among the set of PET scan images, those PET scan images corresponding to the plurality of PET scan-matched respiration phase intervals or amplitude intervals, thereby the PET scan images are matched to the attenuation and anatomy information in the axial slice CT images (page 314, col 1, RG 4D-PET/CT: clinical indications, paragraphs 1 and 2; page 314, col 2, Target definition in radiation therapy planning, paragraphs 1-4; figure 1, the target region information obtained in the phased PET images are used to determine the PTV (planning target volume) and this relevant clinical information is matched to the anatomy information in the CT images).
Regarding claim 11, the combined references of Bettinardi, Jaffray, and Schleyer teach all of the limitations of claim 10. Primary reference Bettinardi further teaches:
and the emission scan is positron emission tomography (PET) or single-photon emission computed tomography (SPECT) (page 312, col 1, RG 4D-PET/CT: technical aspects, paragraphs 1-2, integrated PET/CT system).
However, the analogous art of Noshi of a diagnostic imaging apparatus for combined CT-PET imaging (abstract, paragraph [0032]) teaches:
wherein the CT scan is spiral CT scan and (paragraph [0039], lines 1-13)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined CT/PET imaging respiratory matching system of Bettinardi, Jaffray, and Schleyer to incorporate the spiral 
Regarding claim 14, the combined references of Bettinardi, Jaffray, Schleyer, and Noshi teach all of the limitations of claim 11. Primary reference Bettinardi further teaches:
wherein the step (g) comprises: 
identifying a plurality of respiration phase intervals or amplitude intervals on the second respiratory waveform that correspond to the plurality of CT scan-matched respiration phase intervals or amplitude intervals, thus resulting in a plurality of PET scan-matched respiration phases (page 313, col 1, 4D-PET, paragraphs 3-5, the 4D-PET raw data is processed and reconstructed into data sets that match the phases of the 4D-CT study; page 313, Gating Schemes, paragraphs 1-3, the gating schemes indicate the matching of phrase intervals between both scanned images; page 314, col 1, 4D-PET, paragraphs 1 and 2, note that the phases for the 4D-CT and the 4D-PET must be the same); and 
identifying, among the set of PET scan images, those PET scan images corresponding to the plurality of PET scan-matched respiration phase intervals or amplitude intervals, thereby the PET scan images are matched to the attenuation and anatomy information in the axial slice CT images (page 314, col 1, RG 4d_PET/CT: clinical indications, paragraphs 1 and 2; page 314, col 2, Target definition in radiation therapy planning, paragraphs 1-4; figure 1, the target region information obtained in the phased PET images are used to determine the PTV (planning target volume) and this relevant clinical information is matched to the anatomy information in the CT images).

wherein the step (d) is based on: 
(h) forming one PET sinogram (s, phi, z, theta) that selects PET data that matches the CT scan-matched respiration phase acquired at position z in the CT scan
(i) reconstructing the PET sinogram to form images (x,y,z)
However, the analogous art of Schleyer of retrospective data-driven respiratory gating for PET/CT (abstract) teaches:
wherein the step (d) is based on: 
(h) forming one PET sinogram (s, phi, z, theta) that selects PET data that matches the CT scan-matched respiration phase acquired at position z in the CT scan (page 1937-1938, 2.1 PET data-driven gating technique, The 4D sinogram p(r, z, theta, t) is considered to be the raw emission sinogram before forming the gated sinogram that corresponds to a CT scan-matched respiration phase. The section further discusses phases and frequencies of the respiration motion characteristics and on page 1939, section 2.1.2 Binning; page 1942, 2.3 Patient acquisition, for further description of the PET scanning protocols used to generate sinograms; see also figure 7 for visualized “gate sorted” z positions of a center of mass in a PET image; page 1943, Results, see figure 3 and 4 for fused PET and CT images which include the images (x, y, z) of the reconstructed emission sinograms for the PET images; see figure 7 that shows a center of mass within a volume of interest along a z-axis for emission images gated with an RPM signal and the data-driven signal of the journal’s method;)
2.3 Patient Acquisition,  “PET images were acquired over a 15.4 cm axial field of view, in 2D, for 5 min, and in listmode. Sinogram data were analyzed using a temporal period of 100 ms.”; page 1943, Results, see figure 3 and 4 for fused PET and CT images which include the images (x, y, z, gate) of the reconstructed emission sinograms for the PET images; see figure 7 that shows a center of mass within a volume of interest along a z-axis for emission images gated with an RPM signal and the data-driven signal of the journal’s method; pages 1948-1949 discuss further reconstruction of PET data to form PET images for the combined PET/CT system)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined CT/PET imaging respiratory matching system of Bettinardi, Jaffray, Schleyer, and Noshi to incorporate t sinograms matched with a CT scan phase as taught by Schleyer because configuring the PET component of the processing to be performed in sinogram space removes the requirement to reconstruct large numbers of dynamic PET volumes (page 1937, lines 3-5). 
Regarding claim 16, the combined references of Bettinardi, Jaffray, Schleyer, and Noshi teach all of the limitations of claim 15. Primary reference Bettinardi further teaches:
wherein the step (h) comprises: 
identifying a plurality of respiration phase intervals or amplitude intervals on the second respiratory waveform that correspond to the plurality of CT scan-matched respiration phase intervals or amplitude intervals, thus resulting in a plurality of PET 4D-PET, paragraphs 3-5, the 4D-PET raw data is processed and reconstructed into data sets that match the phases of the 4D-CT study; page 313, Gating Schemes, paragraphs 1-3, the gating schemes indicate the matching of phrase intervals between both scanned images; page 314, col 1, 4D-PET, paragraphs 1 and 2, note that the phases for the 4D-CT and the 4D-PET must be the same); and 
identifying, among the set of PET scan images, those PET scan images corresponding to the plurality of PET scan-matched respiration phase intervals or amplitude intervals, thereby the PET scan images are matched to the attenuation and anatomy information in the axial slice CT images (page 314, col 1, RG 4D-PET/CT: clinical indications, paragraphs 1 and 2; page 314, col 2, Target definition in radiation therapy planning, paragraphs 1-4; figure 1, the target region information obtained in the phased PET images are used to determine the PTV (planning target volume) and this relevant clinical information is matched to the anatomy information in the CT images).

Response to Arguments
Applicant's arguments filed 3/15/2021 have been fully considered but they are not persuasive. Responses to each of the applicant’s arguments are detailed below. 
Regarding the applicant’s arguments on page 7 of the remarks, the applicant argues that the first factor of 35 U.S.C. 103 analysis related to the scope and content of prior art states that picking and choosing from any one reference to support a given position should not exclude other parts necessary for full appreciation of the reference’s suggestion to one or ordinary skill in the art. The applicant argues on page 8 of the In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The applicant further argues that the combined references were used with a part-by-part evaluation of the claimed invention to reject the current claims and specifically the claimed steps of (e) through (g) were rejected using this evaluation method. Examiner notes that the primary reference Bettinardi teaches to the most of the claim limitations, including the step of matching axial slice CT images to emission scan images associated with the same respiration phase interval or amplitude interval (page 313, col 1, 4D-PET, paragraphs 3-5, the 4D-PET raw data is processed and reconstructed into data sets that match the phases of the 4D-CT study; page 313, Gating Schemes, paragraphs 1-3, the gating schemes indicate the matching of phrase intervals between both scanned images; page 314, col 1, 4D-PET, paragraphs 1 and 2, note that the phases for the 4D-CT and the 4D-PET must be the same). These cited portions could be interpreted to implicitly teach to aspects of the sub-steps of (e) through (g) as the 4D-PET data is processed and reconstructed to create images from the raw sinogram data which are matched and gated to the CT scan data. These steps 
Regarding the applicant’s arguments on page 9 or the remarks, the applicant further argues that the Schleyer reference fails to teach to matching “each of the axial slice CT images” and cites portions of the Schleyer reference such as page 1942. Examiner notes that primary reference Bettinardi teaches to matching of each of the axial slice CT images and that the claimed steps of (e) through (g) appear to teach to specifically PET sinogram reconstruction (see applicant’s specification [0035]; [0036]; [0050]). In the teachings of Schleyer that refer to CT image binning, the reference teaches to how the processing will handle a scenario of multiple images for a bin (divisions of phase waveform data), and thus only record the final image written to a bin. This portion of the Schleyer reference is both unrelated to the cited PET sinogram teachings used in the previous rejection as well as the cited “selection step” teachings used to teach to step (g) of the sub-steps. Primary reference Bettinardi teaches to binning and retrospective gating features, and the applicant argues to the specific way that the Schleyer reference assigns bins that overlap multiple images or prevents bins from not having image data. As the combined invention would utilize the binning techniques of Bettinardi, the cited matching processing steps of Schleyer would be utilized to match each CT as they would be within the bin dataset. Regarding the applicant’s arguments on page 9-10 of the remarks, the applicant further argues teachings of a PET scan respiratory waveform and a CT scan respiratory waveform are not taught by the Schleyer reference. These are taught by primary reference Bettinardi. At the “binning” or “scan matching” step the teachings of the Schleyer could process 
The applicant further argues differences between phase/amplitude intervals and the binning of the Schleyer reference. The applicant fails to provide any rationale to how the matching teachings of the Schleyer reference could not be utilized with the phase interval or amplitude interval divisions (binning) of the Bettinardi reference. In either reference, the bins from PET scans are matched with bins from CT scans and the techniques are interchangeable at the bin matching step. Schleyer teaches to an alternative way of creating bins, but these particular forms of binning is not utilized in the current rejections. Examiner notes that bins refer to a division of the respiratory waveform signal (i.e. dividing the signal into 10 parts), whereas the “gate” refers to the bin that is associated with the sinogram or reconstructed image data. 
Regarding the applicant’s arguments on pages 10-11 of the remarks, the applicant argues that the motivation to combine Schleyer with Bettinardi is not valid. In In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the applicant argues that configuring PET processing has nothing to do with the matching of CT scan images to emission scan images. This argument is not persuasive because the sub-steps of this matching step include: “(e) forming gated emission sinograms (s, phi, z, theta, gate)” and “(f) reconstructing the gated emission sinograms to form images (x,y,z, gate)”. These steps are directly related to PET sinogram processing. Therefore, the Schelyer reference teaching that processing in the sinogram space would remove the requirement to reconstruct large numbers of dynamic PET volumes (page 1937, lines 3-5) is directly relevant to the specific teachings/citations of the Schleyer reference utilized to teach to steps (e) through (g). 
For these reasons, the applicant’s arguments have been considered but are not persuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292.  The examiner can normally be reached on M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793